USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                              _________________________          No. 92-2234                                 SHERRY ANN SULLIVAN,                                Plaintiff, Appellant,                                          v.                             CENTRAL INTELLIGENCE AGENCY,                                 Defendant, Appellee.                              _________________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                     [Hon. D. Brock Hornby, U.S. District Judge]                                            ___________________                              _________________________                                        Before                                 Breyer, Chief Judge,                                         ___________                           Selya and Stahl, Circuit Judges.                                            ______________                              _________________________               James H. Lesar, with whom David L. Sobel  and Mark Zaid were               ______________            ______________      _________          on brief, for appellant.               Robert M. Loeb,  Attorney, Appellate Staff, Civil  Division,               ______________          U.S. Department of Justice, with whom Stuart M. Gerson, Assistant                                                ________________          Attorney General,  Richard S. Cohen, United  States Attorney, and                             ________________          Leonard Schaitman,  Attorney, Civil Division, were  on brief, for          _________________          appellee.                              _________________________                                     May 26, 1993                              _________________________                    SELYA,  Circuit   Judge.    Invoking  the   Freedom  of                    SELYA,  Circuit   Judge.                            _______________          Information  Act  (FOIA),  5  U.S.C.     552  (1988),  plaintiff-          appellant  Sherry  Ann Sullivan  requested information  from nine          federal agencies.  Her curiosity unslaked by the meager responses          to her request, she sued.  The federal district court ordered the          agencies to explain their  search methodologies in greater detail          and  reviewed some withheld documents in camera.  Finding no FOIA                                                __ ______          violations,  the court granted  summary judgment in  favor of all          defendants.                    Ms. Sullivan  appeals with respect only  to the Central          Intelligence  Agency (CIA).1    She limits  her  argument to  the          adequacy  of the CIA's file  search and the  applicability of the          President John F. Kennedy Assassination Records Collection Act of          1992  (JFK  Act), Pub.  L. No.  102-526,  106 Stat.  3443 (1992).          After  "indulging  all  reasonable  inferences  in  [appellant's]          favor,"  Griggs-Ryan v. Smith, 904 F.2d 112, 115 (1st Cir. 1990),                   ___________    _____          as the summary judgment standard necessitates, we affirm.          I.  A POSSIBLE MISSION          I.  A POSSIBLE MISSION                    Appellant's  father, Geoffrey Sullivan, and his quondam          colleague, Alexander Rorke, were last seen on September 24, 1963,          leaving  Cozemel, Mexico  in a  twin-engine  Beechcraft airplane.          Though the pair  filed a flight  plan for Tegucigalpa,  Honduras,          they  never arrived.  A  search ensued, but  neither the aircraft          nor its occupants were found.                                        ____________________               1In  view of this limitation,  we omit any  reference to the          other eight agencies in the pages that follow.                                          2                    In later years, appellant  grew determined to solve the          mystery  of  her  father's  disappearance.     On  the  basis  of          interviews   and  an   inspection   of  declassified   government          documents,  appellant surmised  that  Rorke and  her father  were          engaged in a CIA-sponsored mission to drop propaganda (or perhaps          something  more  sinister)   over  Cuba.     Despite  appellant's          suspicions, the  CIA steadfastly  refused to acknowledge  that it          employed either man at any time.                    Undaunted, appellant requested that the CIA provide her          with documents about  the missing  men.  The  agency perused  its          non-operational  files, finding no  data about  Geoffrey Sullivan          and  a few,  apparently  inconsequential, documents  relating  to          Rorke.    When the  agency  balked at  searching  its operational          files, appellant instituted the instant action.          II.  THE FOIA CLAIM          II.  THE FOIA CLAIM                    We begin by exploring the intersection between FOIA and          the CIA Information Act of 1984, 50 U.S.C.    431-432 (1988).  We          then apply the statutory framework to the case at bar.                               A.  Statutory Structure.                               A.  Statutory Structure.                                   ___________________                    In general,  FOIA requires that upon  due inquiry every          federal agency "shall make [requested] records promptly available          to any person."   5 U.S.C.    552(a)(3).   This broad command  is          hedged by  nine exemptions.   See 5  U.S.C.    552(b).   Although                                        ___          these exemptions cover much  of what typically might be  found in                                          3          CIA  operational files,2 FOIA does not give the CIA carte blanche          to  refrain from  producing  documents merely  because  it is  an          intelligence agency.  Consequently, the CIA had to divert trained          intelligence  officers  to  search  its  entire  file  system  in          response to FOIA requests, notwithstanding the relatively limited          number of non-exempt documents likely to be culled.   See S. Rep.                                                                ___          No.  305, 98th  Cong.,  1st  Sess.  6-7  (1983).    To  curb  the          inefficiencies inherent in applying standard FOIA requirements to          the arcane realm  of the  CIA, Congress, acting  pursuant to  its          reserved  power to  insert  additional FOIA  exemptions in  other          statutory enactments, see 5  U.S.C.   552(b)(3); see also  CIA v.                                ___                        ___ ____  ___          Sims, 471  U.S. 159, 167-68  (1985) (acknowledging  that the  CIA          ____          Information  Act creates  FOIA exemptions);  Maynard v.  CIA, 986                                                       _______     ___          F.2d  547,  555  (1st  Cir.  1993)  (similar),   passed  the  CIA          Information Act.                    The Information  Act addressed the problem  by excusing          the  CIA from searching its operational files in response to most          FOIA requests.   Operational files, i.e.,  files that memorialize                                              ____          the conduct  and means  of the government's  foreign intelligence          and counterintelligence efforts, see 50  U.S.C.   431(b), are the                                           ___          most sensitive of the CIA's records and, thus, the most likely to          need an extra  measure of protection.  Recognizing, however, that          operational files  can be highly informative,  Congress carefully                                        ____________________               2For example, FOIA does not require production of classified          national  defense  and  foreign  policy  documents,  5  U.S.C.             552(b)(1),  trade   secrets  or  other   confidential  commercial          information,   5  U.S.C.       552(b)(4),  or   law   enforcement          investigatory files, 5 U.S.C.   552(b)(7).                                          4          carved out  three areas in which  requestors, notwithstanding the          statutory    bar,    might    nonetheless   receive    materials.          Specifically, the CIA must search such files and produce relevant          information if a document request is                    (1) [from] United States citizens . . .                     who have requested information on themselves                    . . . ; [or]                    (2)  [regarding]  any  special  activity  the                    existence  of   which  is  not   exempt  from                    disclosure under [FOIA]; [or]                    (3)  the   specific  subject  matter   of  an                    investigation by  the intelligence committees                    of the Congress,  the Intelligence  Oversight                    Board, the Department  of Justice, the Office                    of  General Counsel of  the [CIA], the Office                    of  Inspector General  of the  [CIA], or  the                    Office   of   the    Director   of    Central                    Intelligence   for    any   impropriety,   or                    violation   of   law,  Executive   order,  or                    Presidential directive, in the conduct of any                    intelligence activity.          50 U.S.C.   431(c).   In sum, then, the  statutory exceptions are          for first-party requests, special activity requests, and requests          that focus on  investigations of  improprieties in  intelligence-          gathering activities.                             B.  Applying the Exceptions.                             B.  Applying the Exceptions.                                 _______________________                    Although appellant asserts that her information request          implicates each  of the three  exceptions quoted above,  we think          none of them apply in this case.  We explain briefly.                    1.   First-Party Requests.  Restricting  this aspect of                    1.   First-Party Requests.                         ____________________          her  appeal to the information she solicits about her father, Ms.          Sullivan  asseverates that  the CIA  must search  its operational          files   for  responsive  documents   because  section  431(c)(1),                                          5          properly interpreted, requires the agency, on request, to produce          information about the requestor's next-of-kin.  We disagree.                     Appellant arrives at her  rather curious reading of the          statute  by a two-step pavane.  She says, first, that the statute          is  vague as  to  rights of  next-of-kin;  and second,  that  the          legislative history  resolves the uncertainty  in her favor.   We          find  neither  step  to be  consistent  with  the  rhythm of  the          Information Act.                    Section 431(c)(1) is anything but murky.  The statute's          language  limits the exclusion to  "United States citizens  . . .          who  have requested  information  on themselves."    50 U.S.C.             431(c)(1).   While appellant suggests that,  in context, the word          "themselves"  is  ambiguous, we  are  confident  that the  word's          common meaning   "those identical ones that  are they," Webster's                                                                  _________          Third New  International Dictionary  2370 (1986)     is not  only          ___________________________________          palpably plain  but is also anathematic  to appellant's rendition          of  the exception.  The lack of ambiguity entirely undermines Ms.          Sullivan's  position.   Courts  will only  look behind  statutory          language in the rare case where a literal reading must be shunned          because it  would produce  an absurd  outcome, see,  e.g., Public                                                         ___   ____  ______          Citizen v. United  States Dep't of Justice, 109 S. Ct. 2558, 2566          _______    _______________________________          (1989)  ("Where the  literal reading  of a  statutory  term would          compel  an odd result, [courts] must search for other evidence of          congressional intent . .  . .") (citation and internal  quotation          marks omitted), or  when the legislature  has otherwise blown  an          uncertain  trumpet.  See  Morales v. Trans  World Airlines, Inc.,                               ___  _______    ___________________________                                          6          112  S. Ct. 2031, 2036 (1992); FMC  Corp. v. Holliday, 111 S. Ct.                                         __________    ________          403, 407 (1990); see  also United States v. Aversa, 984 F.2d 493,                           ___  ____ _____________    ______          499 n.8 (1st Cir. 1993) (en banc) (reiterating that where statute          is  clear,  further  hermeneutics  are  unnecessary)  (collecting          cases).  Here, reading the statute literally produces a perfectly          plausible result  and the  clarity of  the  statutory command  is          stunning.   That  ends the  matter:   if  Congress had  wished to          create a right for next-of-kin, it could   and, we think, would            have done so explicitly.                    The second step of appellant's section 431(c)(1) pavane          is equally bollixed.  The  legislative history of the Information          Act  reinforces  rather  than  weakens  the  unrelievedly  narrow          construction  of  the first-party  exception  that the  statutory          language portends.   See, e.g., S. Rep. No. 305, at 17-18.  While                               ___  ____          some members of Congress  apparently believed that the CIA  would          treat  next-of-kin   requests  "generously,"  id.  at   18,  such                                                        ___          generosity was  obviously meant to  be a  matter of  grace.   The          Senate Report  states unequivocally:  "This  legislation does not          give next-of-kin a right to request information about a  deceased          person."   Id. at 17.  The  predictions of individual senators to                     ___          the  effect that an agency, once empowered, will act with greater          generosity  than  it  is  obliged  to  exhibit  cannot  serve  to          overwhelm the letter of the law.                    We  have said  enough.   Neither  the  text of  section          431(c)(1) nor its legislative  history support a right  of access          to  CIA operational  files  for next-of-kin  requestors.   Hence,                                          7          appellant cannot wield  the first-party exception  as a wedge  to          loosen the restrictions that safeguard CIA operational files.                    2.  Special Activity  Requests.  Appellant's next claim                    2.  Special Activity  Requests.                        __________________________          is  that the CIA must  produce the information  she seeks because          her request relates to a "special activity" within the purview of          50  U.S.C.   431(c)(2).  In this instance, the statute's language          provides relatively  scant guidance, other than  to mandate that,          in  addition to having  a special activity  linkage, the material          must not otherwise be exempt from disclosure under FOIA.  See id.                                                                    ___ ___          The statute is silent in a critical respect; neither its text nor          its   structure   afford   a   meaningful   insight   into   what          characteristics  of a CIA activity  make it "special."   We turn,          therefore,  to the  legislative  history.   See, e.g.,  Greenwood                                                      ___  ____   _________          Trust Co. v.  Massachusetts, 971  F.2d 818, 824  (1st Cir.  1992)          _________     _____________          (discussing preferred approaches  to statutory construction where          a statute's text leaves  unanswered questions), cert. denied, 113                                                          _____ ______          S. Ct. 974 (1993).                    House  and  Senate  reports  make  clear that  Congress          designed the special activity exception to allow public access to          declassified information while still permitting the CIA to refuse          to  confirm  or  deny  the  existence  of  documents relating  to          classified covert operations.  See H.R. Rep. No. 726, 98th Cong.,                                         ___          2d Sess. 27 (1984); S. Rep. No. 305, at 24.  To accommodate these          competing  objectives,  the special  activity  provision  must be          construed  in  light  of two  basic  concerns:   specificity  and          secrecy.                                          8                    As to the specificity  prong, a requestor must identify          a  particular CIA activity in connection with his or her request.             __________          The  House report accompanying the Information  Act tells us that          the term "special activity"                    means  any  activity  of  the  United  States                    Government, other than  an activity  intended                    solely for  obtaining necessary intelligence,                    which  is  planned and  executed so  that the                    role of the United  States is not apparent or                    acknowledged   publicly,  and   functions  in                    support   of  any  such   activity,  but  not                    including diplomatic activities.          H.R.  Rep. No.  726, at  28.   The Senate  added content  to this          explanation by  furnishing examples.  Thus,  requests must relate          to  "a specific covert action operation,  such as the Bay of Pigs          invasion or the CIA's role in replacement of the Guatemala regime          in the 1950s . . . ."  S. Rep. No. 305, at 24-25.  By contrast, a          request  is  insufficiently specific  "if  it refers  to  a broad          category or type of covert action operations."  Id. at 25.  As an                                                          ___          example of  an inadequately  particularized  request, the  Senate          report mentions  one that  is "predicated on  declassification of          the existence of CIA covert  efforts to counter Soviet  influence          in Western Europe during the 1950s . . . ."  Id.                                                       ___                    Appellant  argues  on appeal  that the  information she          seeks is part and parcel of a particular "special activity":  the          CIA's  unremitting efforts  to  overthrow Cuban  President  Fidel          Castro.  Although the  parties dispute whether appellant espoused          this  theory before the district  court, we need  not resolve the          question  of  waiver because  it is  apparent  that, even  in its          present incarnation, appellant's theory  is unavailing:  it rests                                          9          on  CIA activity that is too expansively described to slip within          the integument of section 431(c)(2).                    In an effort to prove the contrary, appellant seizes on          an example limned  in the  Senate report and  proclaims that  the          coup deposing  Guatemalan  President Arbenz  in  1954 is  a  fair          congener to the  special activity  she has described.   We  think          not.   While equating the two might produce a certain superficial          symmetry, doing  so flies in the  teeth of history.   There is an          essential  difference in  the magnitude  and scope  of the  anti-          Arbenz  and anti-Castro  campaigns.   President  Arbenz fled  his          country at the conclusion of a CIA-inspired operation that lasted          only a  few months and  involved only a  handful of agents.   See                                                                        ___          Jeremiah O'Leary, Tricks of the Coup Trade, Wash. Times, Dec. 19,                            ________________________          1989,  at F3;  see generally  Julius Pratt,  A History  of United                         ___ _________                 ____________________          States Foreign Policy 532-33  (1965).  Like the Bay  of Pigs, the          _____________________          overthrow of  the Guatemalan government was  a discrete operation          with  a  beginning,  an end,  and  a  circumscribed  middle.   In          contrast, the CIA's campaign against  Castro has been ongoing for          decades.  By all accounts, it has involved widespread efforts and          hordes of people.  Indeed, the CIA's role in respect  to Castro's          Cuba is more properly analogous to CIA operations  against Soviet          influence in Western Europe during the 1950s, a course of conduct          which  the  Senate specifically  indicated  was  too sweeping  to          trigger  the special  activity  exception, than  to  the coup  in          Guatemala.                    We turn now to the second prong:  secrecy.  The special                                          10          activity provision also requires  that the requested material not          be exempt from disclosure  under FOIA.  At  the very least,  this          means that the data must be either unclassified  or declassified.          See  5 U.S.C.     552(b)(1)(B) (establishing  FOIA exemption  for          ___          classified  materials).   Declassification  occurs only  when "an          authorized  Executive Branch official has officially and publicly          acknowledged the existence . . . of a specific special activity."          S. Rep. No. 305, at 24; see also Hunt v. CIA, 981 F.2d 1116, 1121                                  ___ ____ ____    ___          (9th  Cir. 1992) (recognizing that  the CIA need  not release any          information   on  special  activities  that  remain  classified).          Appellant's  request fails  this prong  of the  section 431(c)(2)          test  because  the  activity  about  which  she  inquires is  not          generally declassified.   The mere fact that the CIA acknowledges          involvement in  an  incident or,  more broadly,  in a  particular          region  of the world, does  not justify the  release of documents          which touch, however distantly, on that incident or region.                    Of  course, certain  aspects  of the  CIA's efforts  to          destabilize the Castro regime  are in the public domain  (the Bay          of Pigs, for one).  Nonetheless appellant's initial FOIA  request          apparently  did not  seek  information related  to the  subjects'          participation  in any  specific  (declassified) operations,3  but          simply inquired about  the two men    whose  alleged role in  CIA          affairs  has never  been acknowledged  by either  the CIA  or any                                        ____________________               3We are  frank to acknowledge  that the appellate  record is          not entirely pellucid in  this regard.  Appellant,  however, must          bear   the  onus  of  such  shortcomings  in  the  record.    See                                                                        ___          Massachusetts  v. Secretary of Agric., 984 F.2d 514, 523 n.7 (1st          _____________     ___________________          Cir. 1993).                                          11          Executive  Branch  official     and the  circumstances  of  their          disappearance.    In this  case, such  a  level of  generality is          necessarily  fatal.  With respect  to CIA operations,  "it is one          thing . . . to speculate or guess that a thing may  be so . . . ;          it is quite  another thing for one  in a position  to know of  it          officially to  say that it is  so."  Fitzgibbon v.  CIA, 911 F.2d                                               __________     ___          755,  765  (D.C. Cir.  1990) (quoting  Alfred  A. Knopf,  Inc. v.                                                 _______________________          Colby, 509 F.2d 1362, 1370 (4th Cir.), cert. denied, 421 U.S. 992          _____                                  _____ ______          (1975)).     That   some  operations   against  Cuba   have  been                              ____          declassified  is  insufficient  to   throw  open  all  CIA  files                                                            ___          regarding Cuba.                    At bottom, the interleaved  fact that appellant did not          initially identify (i) a  particular operation against the Castro          regime  that (ii) is declassified  and in which  she believed her          father  participated,  defeats  her   effort  to  invoke  section          431(c)(2).                    3.  Investigatory  Requests.  Finally, appellant  hawks                    3.  Investigatory  Requests.                        _______________________          the notion  that because  a Senate  Select Committee  (the Church          Committee) inquired  into certain covert  operations against Cuba          mounted by the CIA and other (putatively independent) anti-Castro          groups,4  the information  she requests  comprises  "the specific          subject  matter   of  an   investigation  by   [an]  intelligence          committee[]  of  the  Congress .  .  .  for  any impropriety,  or                                        ____________________               4The Church Committee eventually filed a  compendious report          of its investigation.  See The Investigation of the Assassination                                 ___ ______________________________________          of  President John F.  Kennedy:  Performance  of the Intelligence          _________________________________________________________________          Agencies, S. Rep. No. 755, 94th Cong., 2d Sess. (1976).          ________                                          12          violation  of  law .  .  .  in  the conduct  of  an  intelligence          activity."  50 U.S.C.   431(c)(3).  In our view, appellant's FOIA          request does not fall within the exception's province.                    As the statute's language and legislative  history make          clear,  see  id.;  see  also  H.R. Rep.  No.  726,  at  28-31,  a                  ___  ___   ___  ____          congressional  investigation that  touches  on CIA  conduct in  a          particular incident or region,  standing alone, is not sufficient          to warrant the release  of all CIA documents anent  that incident          or  region.   Instead,  the congressional  investigation and  the          documents sought must specifically relate to CIA wrongdoing, that          is,  some "impropriety" or "violation  of law" in  the conduct of          the  designated intelligence  activity.   50 U.S.C.    431(c)(3).          The primary mission of the Church Committee, as appellant admits,          was   to  examine   the   relationship,  if   any,  between   the          assassination  of  President  Kennedy,   on  the  one  hand,  and          American-sponsored operations  against Cuba, on the  second hand.          In  the course  of its  work,  the Committee  considered American          operations against Castro and,  inevitably, their legality.  Seen          from  that  perspective, the  Committee's  mission  does not  fit          within the contours of section 431(c)(3) for two reasons.  First,          the  Committee's inquiry was not a  direct investigation into CIA          wrongdoing.   Second, appellant's  request for  information about          her   father's  disappearance   bears  no   claimed  or   readily          discernible relationship to  the investigation's purposes.   This          latter  obstacle is  insurmountable:   a  pivotal requirement  of          section  431(c)(3) is  that, to  be extractable,  the information                                          13          requested  must  concern  the  specific  subject  matter  of  the          official investigation.   Thus, although there  were instances in          which  the  Committee   searched  for  agency  misconduct,   that          happenstance does  not allow  appellant to catapult  herself over          the  statutory parapet.  It is simply not enough that information          which bore  in some remote  way on  the request  surfaced in  the          course of an official investigation.   See H.R. Rep. No.  726, at                                                 ___          30-31.                    Appellant   also   points  hopefully,   albeit  without          developed  argumentation,  to  the   work  of  the  House  Select          Committee  on  Assassinations  (HSCA).    This  committee  probed          whether  the  CIA might  have  played  a  role in  the  death  of          President Kennedy, see H.R.  Rep. No. 1828, 95th Cong.,  2d Sess.                             ___          (1979), concluding that it did not.  Id. at 3.  Assuming arguendo                                               ___                 ________          that the HSCA investigation centered on potential CIA wrongdoing,          its work still cannot serve as a vehicle for bringing appellant's          request within the statutory exception.  Appellant is not seeking          information on  the CIA's role  in the Kennedy  assassination and          has  not alleged  that either  her father  or Rorke  was directly          involved in  any such machinations.   Hence, because  her request          does  not   overlap  the   "specific  subject  matter   of  [the]          investigation," 50 U.S.C.    431(c)(3), she  cannot use the  HSCA          report as a  means to  escape the strictures  of the  Information          Act.                    We rule, therefore, that neither the Church Committee's          investigation nor HSCA's probe is sufficiently sturdy a bootstrap                                          14          to  lift appellant's FOIA request over the hurdles erected by the          congressional investigation exception to the Information Act.5          III.  THE JFK ACT CLAIM          III.  THE JFK ACT CLAIM                    After the district court entered summary  judgment, but          before  appellant briefed  this appeal,  Congress passed  the JFK          Act,  Pub. L.  No.  102-526, 106  Stat.  3443  (1992).   The  Act          requires    that   records   related   to   President   Kennedy's          assassination be transferred to  the National Archives where they          are to be made publicly  available, subject to certain stipulated          conditions.   Id.   5.   The Act constructs a  process   distinct                        ___          from FOIA    by which the public can search those documents in an          almost unfettered  fashion.  See id.    4.  In  a peroration that                                       ___ ___          sheds considerably  more heat  than  light, appellant  insinuates          that her father's disappearance might  be tied in some  undefined          way  to President  Kennedy's assassination  and implores  that we          order the district court to review  her information request under          the new  law's disclosure  provisions.  Her  argument is  policy-          driven; in her view, federal courts should go to great lengths to          order documents produced  under the JFK  Act because the  statute          instructs agencies to "give priority to . . . the identification,          review, and transmission, under the standards of postponement set          forth in this Act,  of assassination records that on the  date of          enactment  of  this  Act  are  the  subject of  litigation  under                                        ____________________               5Having  disposed of appellant's  initiative on this ground,          we  need not consider whether either the Church Committee or HSCA          was an  "intelligence committee[]" within the  meaning of section          431(c)(3).                                          15          [FOIA]."  See id.   5(c)(2)(G).                    ___ ___                    We are  unconvinced.  The  JFK Act, like  FOIA, assigns          primary responsibility for assessing information  requests to the          Executive Branch.   Judicial review is merely a safeguard against          agency action  that proves arbitrary, capricious,  or contrary to          law, not  an option  of first  resort.  We  can discern  no valid          reason  to  throw  caution  to  the winds,  disrupt  the  orderly          workings of the statutory scheme, and instruct the district court          to  dive headlong  into  uncharted waters.    Doing so  would  be          premature from  virtually every  standpoint:  the  compilation of          records required by the JFK Act has not been completed, appellant          has not  invoked the administrative processes  afforded under the          legislation,  no agency action has  been taken thereunder, and, a                                                                          _          fortiori,  there is no administrative record for a court to mull.          ________          See  Assassination Archives  &  Research Ctr.  v.  U.S. Dep't  of          ___  ________________________________________      ______________          Justice,      F. Supp.      ,     n.3 (D.D.C. 1993) [No. 92-2193;          _______   ___          _____  ___          slip op. at 12 n.3] (finding similar JFK Act claim unripe).                    We  need go no further.  Appellant has boldly grafted a          neoteric JFK Act claim  that belongs before the Archivist  of the          United States onto  her FOIA appeal.   Since there  is no  agency          action   for  the  district  court  to   review,  we  decline  to          participate in so  radical an experiment.   See JFK Act,    11(c)                                                      ___          (providing  for  judicial  review  of "final  actions"  taken  by          agencies).          IV.  CONCLUSION          IV.  CONCLUSION                    Although we sympathize with appellant's desire to learn                                          16          the  details of her father's fate, she, like all other litigants,          must  abide by the rules.   Congress crafted  the CIA Information          Act  to  strike  a  balance  between  public  disclosure  and  an          effective intelligence apparatus.   Our role  is not to  reassess          the relative  interests, see Sims, 471  U.S. at 180, or  to yield                                   ___ ____          whenever human  sympathies are engaged,  but simply to  apply the          law  as Congress wrote it.   Given the  generality of appellant's          request and  the stringent standard of  confidentiality contained          in the Information Act,  the district court appropriately granted          summary  judgment in the government's favor.  Further, as we have          explained,  the   freshly  minted  JFK  Act   claim  provides  no          principled basis for  a remand  and, thus, no  detour around  the          ruling below.          Affirmed.          Affirmed.          ________                                          17